 
 
IB 
Union Calendar No. 313
112th CONGRESS 2d Session 
H. R. 1335
[Report No. 112–449] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2011 
Mr. Platts introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 19, 2012
Additional sponsors: Mr. Van Hollen, Mr. Gerlach, Ms. McCollum, and Mr. Jackson of Illinois


April 19, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 1, 2011




A BILL 
To revise the boundaries of the Gettysburg National Military Park to include the Gettysburg Train Station, and for other purposes. 
 
 
1.Gettysburg National Military Park boundary revisionSection 1 of the Act titled An Act to revise the boundary of the Gettysburg National Military Park in the Commonwealth of Pennsylvania, and for other purposes, approved August 17, 1990 (16 U.S.C. 430g–4), is amended by adding at the end the following: 
 
(d)Additional landIn addition to the land identified in subsections (a) and (b), the park shall include the following, as depicted on the map titled Gettysburg National Military Park Proposed Boundary Addition, numbered 305/80,045 and dated January 2010, if the owner of the property has provided written consent to inclusion: 
(1)The land and interests in land commonly known as the Gettysburg Train Station and its immediate surroundings in the Borough of Gettysburg. 
(2)The land and interests in land located along Plum Run in Cumberland Township. . 
2.Acquisition and disposal of landSection 2 of that Act (16 U.S.C. 430g–5) is amended by adding at the end of subsection (a) the following: The Secretary is also authorized to acquire publicly or privately owned property within the area defined in section 1(d) by purchase, from willing sellers only, if efforts to acquire that property without cost have been exhausted. The Secretary may not acquire property within the area defined in section 1(d) by eminent domain.. 
 

April 19, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
